Case 14-30261-jal     Doc 90      Filed 04/04/19       Entered 04/04/19 09:30:46            Page 1 of 1

                UNITED STATES BANKRUPTCY COURT
                                Western District of Kentucky
      IN RE:                                                          Case No.:14−30261−jal
      Mark A. Graff and Sherry
      D. Graff

                                 Debtor(s)




         NOTICE OF REQUIREMENTS FOR DISCHARGE
      Notice is hereby given that a Chapter 13 debtor must submit the following in order to
      receive a discharge:

      1) Local Form Q − Certification of Plan Complete and Request for Discharge − Local
      Rule 2083−1

      2) Certification of Completion of Instructional Course Concerning Personal Financial
      Management − 11 USC 1328(g)(1)

      The Court record reflects that one or both of these certifications have not been filed in
      this case and the deadline has lapsed.

      Debtor and debtor's attorney are hereby notified that this certification must be filed on
      or before 4/18/19. Failure to file this certification will result in the case being closed
      without a discharge. If the debtor subsequently files a Motion to Reopen the Case to
      allow for the filing of the certification, the debtor must pay the full reopening fee due
      upon filing such a motion.


      Dated: 4/4/19
                                                             FOR THE COURT
      By: saw                                                Elizabeth H. Parks
      Deputy Clerk                                           Clerk, U.S. Bankruptcy Court
